Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 1 of 14 PageID 323




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


RARE BREED TRIGGERS, LLC, a
Florida Limited Liability Company, and
KEVIN C. MAXWELL, an individual,

      Plaintiffs,                     CASE NO.: 6:21-cv-1245-CEM-GJK


v.

MERRICK GARLAND, et al.,

      Defendants.

                                                 /

     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ TIME-SENSITIVE
     MOTION TO LIMIT EVIDENCE AT HEARING ON PLAINTIFFS’
            MOTION FOR PRELIMINARY INJUNCTION

      In this case, the Court has scheduled a two-hour “In-Person Evidentiary

Hearing” for August 18, 2021 at 2:00 p.m. concerning the Plaintiffs’ Motion for a

Preliminary Injunction. [Docs. 12-13]. The Defendants are now asking the Court

to limit the evidence introduced at that hearing by excluding any testimony that may

be offered by the four experts who wrote the reports attached to the Plaintiffs’

Motion for Preliminary Injunction. [See Doc. 18 at pg. 2]. But there are several

major problems with the Defendants’ arguments.




                                       1 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 2 of 14 PageID 324




   1. If the Court grants the Defendants’ Motion, the Plaintiffs will be completely
      deprived of due process.

      As both this Court and the Defendants are aware, U.S. agency action which

deprives a person of liberty or property requires the fundamental protections of due

process under the Fifth Amendment. Morgan v. United States, 304 U.S. 1, 14-15

(1938) (“in administrative proceedings of a quasi-judicial character the liberty and

property of the citizen shall be protected by the rudimentary requirements of fair

play . . . [and] these demand ‘a fair and open hearing,’ -- essential alike to the legal

validity of the administrative regulation and to the maintenance of public confidence

in the value and soundness of this important governmental process”).              Such

procedural due process requires both notice and a meaningful opportunity to be

heard. Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (emphasis added). And while pre-

deprivation due process is not always required, there must at least be a prompt post-

deprivation hearing with proper notice. See Mackey v. Montrym, 443 U.S. 1, 13

(1979).

      So far as the notice requirement is concerned, it is “[a]n elementary and

fundamental requirement of due process in any proceeding which is to be accorded

finality [to receive] notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust

Co., 339 U.S. 306, 314 (1950) (emphasis added) (internal citations omitted). The
                                         2 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 3 of 14 PageID 325




notice must convey the required information, and it must afford a reasonable time

for those interested to make their appearance. Id.

      In this case, the Defendants issued the Cease and Desist Letter (constituting

final agency action) on July 26, 2021. [Doc. 7 at Ex. B]. Because that final act of

the agency occurred one day before MAXWELL was ever called into the meeting

with the ATF, the Plaintiffs were never given any pre-deprivation opportunity to

appear, or to raise any arguments, or to submit any documents or testimony for

inclusion in the administrative record. [Doc. 7 at ¶ 41 & Ex. A]. Thus, the question

then becomes whether the Plaintiffs were provided with any post-deprivation due

process (i.e., notice and a meaningful opportunity to be heard) after the Cease and

Desist Letter was issued.

      In that regard, the Court should note that when MAXWELL was summoned

in for the meeting with the SAC, he did not know what it was for or what the

substance of the meeting would be because the Cease-and-Desist Letter was not

given to him until he arrived. [Doc. 7 at ¶41 & Ex. A]. Once MAXWELL was

informed of what the situation was, he immediately informed the SAC and ATF’s

legal counsel of his expert reports.      [See id.].   Under these circumstances,

MAXWELL obviously could not submit anything at the meeting because he was

never given notice of what to bring with him or what the substance of the meeting

would be before it occurred.


                                       3 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 4 of 14 PageID 326




      From there, the SAC proceeded to hand MAXWELL the Cease-and-Desist

Letter and the meeting ended with no further comment. The Court should note that

the Cease-and-Desist Letter states nothing about when or where the Plaintiffs could

enter an appearance or submit any documents or testimony for inclusion in the

administrative record of this case. And there were no further communications

forthcoming from the Defendants. [See Doc. 7 at Ex. B]. In short, there never was

any proper notice given of the critical information concerning: (1) how the Plaintiffs

could appear in this matter; (2) how the Plaintiffs could submit evidence to the

administrative record; or (3) what time frame this had to occur in.

      It should also be noted that the SAC claimed that ATF had created its own

report on whether the FRT-15 constituted a “machinegun” under federal law. But

the SAC admitted that he had never seen that report, and MAXWELL has been

repeatedly demanding to be provided a copy of it since July 27, 2021.

      It was for all these reasons that on August 2, 2021, MAXWELL sent a letter

to the SAC and the ATF’s attorney with the Plaintiffs’ four expert reports attached,

and MAXWELL requested that the ATF reconsider its position and provide its

examination report. [Exhibit “B” – August 2, 2021 Letter]. This is the same letter

being referenced in the Defendants’ current motion, and its receipt was confirmed

by the SAC. [See Doc. 18 at pg.4, FN3]. Still, no response came from the

Defendants.


                                        4 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 5 of 14 PageID 327




      Thus, on August 11, 2021, MAXWELL e-mailed the Defendants counsel to

discuss whether the parties wished to exchange witness and exhibit lists for the

upcoming evidentiary hearing set by this Court. [Exhibit “A” – August 11, 2021

E-mail Chain]. MAXWELL further advised that he was prepared to have his four

experts appear at the hearing to provide their testimony – the only thing the Plaintiffs

could do since no other opportunity had been provided. [See id.].

      But that same day (August 11th), the Defendants’ attorney responded to

MAXWELL and advised that the Defendants intended to file this current Motion in

Limine. [See id.]. The Defendants’ counsel stated (in no uncertain terms) that he

would seek to exclude the expert reports and any testimony from the Plaintiffs

experts because they were not part of the administrative record of this case. So, the

Defendants gave no notice to the Plaintiffs of any opportunity they had to submit

their evidence or testimony for the administrative record, or where it could be

submitted, or in what time frame it could be submitted, but then proceeded to slam

the door to any submissions.

      What is more, the Defendants even expressed their clear intent to exclude the

Plaintiffs’ expert reports from the administrative record even though the Defendants

had already received them. [See id.]. This is a clear indication that the ATF never

even reviewed those reports. If the reports had been reviewed, then they would have

been included in that administrative record when they were received and reviewed.


                                         5 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 6 of 14 PageID 328




They were not. Thus, the Plaintiffs were not only deprived of meaningful notice,

but they were also deprived of having their submissions even considered.

       It was at that point (just yesterday afternoon) that the Plaintiffs became aware

of the Defendants’ clear intent to completely deprive the Plaintiffs of due process

altogether. That is what prompted MAXWELL to reply to the Defendants’ counsel

and ask exactly when the Defendants had even given the Plaintiffs an opportunity to

present their evidence. [See Ex. A]. Further, as MAXWELL stated in his reply:

“The ATF’s failure or refusal to include my submissions in the administrative record

of this case is proof that the ATF has never even considered my submissions. That

is the very epidemy of having no meaningful opportunity to be heard. It is also clear

evidence of bad faith on the part of ATF.” [Id.].

       Suddenly realizing that they had made a major mistake, the Defendants have

reversed course. Now, they have filed this Motion in Limine acknowledging that

they did receive MAXWELL’s letter and the expert reports he provided. [See Doc.

18 at pg. 4, FN3]. But to discount their importance, the Defendants tell this Court

that these materials were only submitted after the agency decision had been made –

the very same decision that it never gave the Plaintiffs notice of in the first place.

[See id.].

       The Defendants also try to bandage their refusal to consider these items by

telling the Court that ATF declined to change it position based on the reports


                                        6 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 7 of 14 PageID 329




submitted – the very same reports that one day earlier the Defendants’ counsel had

claimed were not even part of the administrative record in this case. [Compare id.

with Ex. A]. It is quite perplexing how ATF would have considered these reports,

made a decision upon them, and then not have included them in the administrative

record. The Defendants then tell this Court that they have elected to include those

reports in the administrative record in an “abundance of caution”. [See Doc. 18 at

pg. 4, FN3].

      The Defendants then make the following statement to this Court: “Plaintiffs

may argue that ATF deprived them of an opportunity to be heard, in violation of

their Due Process rights, by not considering the opinion letters prior to issuing the

cease-and-desist letter. However, the Complaint does not contain any claim of a

Due Process violation, so this argument is inapposite. In any event, the fact that the

letters will be included in the administrative record negates any prejudice to

Plaintiffs by not having live witnesses at the preliminary injunction hearing.” [Id.

(emphasis added)]. The Defendants give no indication of how a due process

violation claim could have been included in the Plaintiffs’ Complaint when the crux

of the due process violation did not come to fruition until yesterday afternoon when

the Defendants slammed the door shut on the record with no notice. The Defendants

also give no explanation of how the Plaintiff suffered no prejudice by not being

allowed to present live testimony when the Defendants have never given the


                                        7 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 8 of 14 PageID 330




Plaintiffs the opportunity to present testimony at all.      This conclusion by the

Defendants is especially troubling considering that the fact that the ATF’s report was

not produced by the Defendants until 2:03 P.M. on Thursday, August 12, 2021.

Thus, the Plaintiffs have had no meaningful opportunity to present evidence to rebut

it. That is a wholly conclusory statement by the defense with no analytical support.

        Thus, to summarize the treatment of the Plaintiffs by the Defendants in this

case:

           • The Defendants failed to give the Plaintiffs any notice or opportunity
             to be heard or to submit any evidence or testimony to the administrative
             record before the Cease-and-Desist Letter was issued;

           • The Defendants failed to give the Plaintiffs any notice of how or when
             they could submit evidence or testimony after the Cease-and-Desist
             Letter was issued;

           • The Plaintiffs sent their expert reports to the Defendants asking for
             reconsideration, but the Defendants clearly never reviewed them since
             they were not included in their version of the administrative record
             following receipt and review;

           • The Defendants are insinuating that they would be justified in
             excluding those reports from the administrative record on the basis that
             they were not received before the Cease-and-Desist Letter was issued,
             even though no notice was given to the Plaintiffs before that letter
             issued;

           • It was only after the Defendants were called out on their complete lack
             of due process yesterday afternoon that they changed their position and
             decided to include the Plaintiffs’ expert reports;

           • The Defendants never gave the Plaintiffs an opportunity to place their
             expert testimony on the record, but are moving to exclude the Plaintiffs’

                                        8 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 9 of 14 PageID 331




             expert testimony claiming (without explanation) that the Plaintiffs were
             not prejudiced by the inability to provide testimony even though the
             ATF report has never been provided and the Plaintiffs has had no
             opportunity to rebut it;

          • The Defendants waited until after they filed their Motion in Limine to
            turn over a copy of their “examination report” to the Plaintiffs despite
            the Defendants’ claims that this report existed prior to July 26, 2021
            (over three weeks ago now); and

          • The Defendants contend the Plaintiffs’ due process argument should
            not be heard because they failed to plead a due process claim in a
            Complaint filed 10 days ago even though the due process claim did not
            accrue until yesterday afternoon.


      As the Court can plainly see, the Defendants are not proceeding in good faith.

They have completely disregarded due process and the Plaintiffs must be allowed to

present their expert testimony because no notice or opportunity has been given to

them to do so prior to this time.


   2. The Defendants cannot hide behind the APA to prevent the expert testimony.

      The Defendants further argue that the expert testimony should be excluded

because it is not part of the administrative record in this case. But aside from the

fact that the testimony of the Plaintiffs’ expert has only been excluded from the

administrative record because of the due process violations set forth above, the

Defendants’ other arguments do not hold water.

      First, the Defendants try to couch the Plaintiffs’ claims as a simple appeal of

agency decisions. But that is not true. The Plaintiffs specifically pled that they are
                                        9 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 10 of 14 PageID 332




 seeking a declaratory judgment action under 28 U.S.C. §§ 2201 and 2202 declaring

 the Defendants’ attempts to redefine the definition of a “machinegun” to reach the

 FRT-15 exceeds the agency’s statutory jurisdiction and authority, and that it is short

 of the agency’s statutory right. [See Doc. 7 at Counts I, II and Prayer for Relief].

 As set forth in the preliminary injunction at issue, the Plaintiffs are contending that

 the ATF’s interpretation of a “machinegun” not only contradicts the statute itself,

 but that the Court cannot defer to the agency’s interpretation of a criminal statute –

 an issue that is currently pending in other United States Circuit Courts of Appeals.

 [See Docs. 1-3]. Thus, this lawsuit is not simply limited to an appeal of the

 Defendants’ actions, and the Defendants blanket argument that this Court must defer

 to it completely misses the point. The expert testimony to be offered is directly

 relevant to those issues.

       Secondly, the Defendants contend this is not a full-blown trial of the merits.

 But the Defendants wholly ignore the standard for the issuance of an injunction –

 the Plaintiffs must prove that it is likely to succeed on the merits. Thus, while a full-

 blown trial may not take place, the Plaintiffs still must be afforded an opportunity to

 make their case on the merits and that is why this Court set an evidentiary hearing.

 Otherwise, it would be yet another due process violation. The expert testimony is

 critical to making that case.




                                          10 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 11 of 14 PageID 333




       Third, even if the Court could solely limit this matter to the agency record

 under the APA, the Court is still required to review that record to determine if it is

 complete. The Eleventh Circuit, quoting the SCOTUS, has stated the following: “If

 the record before the agency does not support the agency action, if the agency has

 not considered all relevant factors, or if the reviewing court simply cannot evaluate

 the challenged agency action on the basis of the record before it, the proper course,

 except in rare circumstances, is to remand to the agency for additional investigation

 or explanation.” Preserve Endangered Areas of Cobb's History v. United States

 Army Corps of Eng'rs, 87 F.3d 1242, 1246 (11th Cir. 1996) (emphasis added)

 (internal citations omitted).

       In that same case, the Eleventh Circuit noted in that the District Court is

 justified in going outside the administrative record when: 1) an agency's failure to

 explain its action effectively frustrates judicial review; 2) it appears that the agency

 relied on materials not included in the record; 3) technical terms or complex subjects

 need to be explained; or 4) there is a strong showing of agency bad faith or improper

 behavior. Id. at FN1.

       Applying those principles to this case, it is important to reiterate from the top

 that the Plaintiffs have never been given an opportunity to present their expert

 testimony because of the Defendants’ actions. And while the Defendants claim that

 the purpose of excluding the testimony of the Plaintiffs’ experts would be “so that


                                         11 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 12 of 14 PageID 334




 this Court’s consideration of the merits of Plaintiffs’ claims is limited to the materials

 contained in the administrative record”, the Defendants then turn around and admit

 that “it should be noted that the proposed testimony goes only to the merits of the

 case”. [Id. at 5 (emphasis added)]. In other words, the Defendants admit that the

 testimony that would be offered by Plaintiffs’ experts would address the very thing

 the Court is supposed to examine in this hearing – the merits of the Plaintiffs’ case.

       Nonetheless, the Defendants then argue that the experts should not be allowed

 to testify because all they would testify about is what is contained in their reports.

 But that is a pure assumption by the Defendants and simply incorrect. One of the

 most important things the Plaintiffs experts would testify about is the just provided

 examination report of the ATF. That is the very same report that ATF refused to

 produce for 17 days and not until after they had file the current Motion. Since it has

 just been provided to the Plaintiffs, the Plaintiff experts have not had a meaningful

 opportunity to respond to – and yet, the Defendants intend to include it in the

 administrative record. Thus, once again the issues of fair play and substantial justice

 are at issue because the Defendants are still adding things to administrative record

 that the Plaintiffs have never seen, but at the same time, they ask this Court to

 foreclose the Plaintiffs’ ability to respond.

       Now that this report has finally been produced, it is highly likely that the

 Plaintiffs’ expert testimony will establish -- at the very least – that the ATF’s record


                                          12 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 13 of 14 PageID 335




 does not support its actions in this case, and that the ATF has not considered all of

 the relevant factors. As cited above, that is a prime condition that would call for this

 Court to hear from the Plaintiffs’ experts. And of course, that would mean the ATF

 would then have to give notice and a meaningful opportunity for the Plaintiffs to put

 on their expert testimony to rebut the ATF’s report so that such testimony can be

 part of the administrative record. That is exactly what the Defendants are trying to

 avoid.

          The Defendants are taking these actions in bad faith to create a one-sided

 administrative record and expecting the Court to defer to their inequitable actions.

 But this complete deprivation of due process to the Plaintiffs cannot continue. This

 Court needs to hear the testimony of the Plaintiffs’ experts so that it can make a fully

 informed determination as to whether the record supports the agency’s actions and

 whether all relevant factors have been considered.

          Finally, the Defendants try to argue (in contradiction to themselves) that this

 Court does not need to reach the merits of the preliminary injunction because the

 Court has already ruled that no irreparable harm exists. [See Doc. 12 at 3-7]. But

 that is not what this Court said. The Court’s Order stated: “Plaintiffs have not

 explained whether they have complied with the ATF Letter, so the potential

 consequential actions by ATF for noncompliance may never even occur and thus are

 certainly not imminent.” [Id. at 6]. But MAXWELL’s letter to the ATF has clearly


                                          13 of 14
Case 6:21-cv-01245-CEM-GJK Document 21 Filed 08/13/21 Page 14 of 14 PageID 336




 stated that he will not comply with the cease-and-desist order because ATF has failed

 to present valid legal reasons for their demand. [See Ex. B]. Therefore, the threat

 is imminent and that will be confirmed at hearing unless the Defendants take the

 position that they no longer wish to enforce their decision.


                                    CONCLUSION

       For the foregoing reasons, the Defendants Motion in Limine must be denied.




              /s/Kevin C. Maxwell
              Kevin C. Maxwell, Esquire



                                               /s/Kevin C. Maxwell
                                               Kevin C. Maxwell, Esq.
                                               Florida Bar #0604976
                                               733 West Colonial Drive
                                               Orlando, FL 32804
                                               Tel: 407-480-2179
                                               kevincmaxwell@gmail.com
                                               Attorney for Plaintiffs




                                        14 of 14
